DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
Response to Amendment
It is acknowledged that claims 1, 11 were amended.
Claims 1-16 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 20110010543 A1) in view of Thomas et al. (US 20100031027 A1).
Regarding claim 1, Schmidt discloses:
a data confidence fabric comprising: perimeter nodes, wherein each of the perimeter nodes is configured with a hardware-based trust insertion technology, internal nodes, wherein each of the internal nodes is configured with a hardware-based trust insertion technology, at least by (paragraph [0037] which describes outside and internal trusted resources (perimeter and internal nodes) that makes up the components of the Trusted system and these trusted resources are used to allow extension of the trust boundary.
wherein the perimeter nodes are configured to provide a trust boundary for the data confidence fabric, and wherein the perimeter nodes and the internal nodes through which data passes each apply a trust insertion technology to the data such that hardware based confidence information is added to the data flowing through the data confidence fabric, at least by (paragraph [paragraph [0037 and 0038] it is further describes that these trusted resources makes up the Trust system (e.g. data confidence fabric) based on hardware security anchors, roots of trust that forms the trusted computing base which are based on their operation trust properties which are based on hardware/software configuration, security, authentication, secure storage/paths, etc (see para. 0032-0035) which hardware based confidence information to data flowing through the data confidence fabric)
But Schmidt fails to further describe: wherein the perimeter nodes and the internal nodes through which data passes each apply a trust insertion technology to the data such that hardware based confidence information is added to the data flowing through the data confidence fabric each hardware based confidence information comprising a confidence score of hardware of one of the perimeter nodes and internal nodes
However, Thomas teaches the above limitations at least by (paragraph [0018] and para. 0043 which describes a certification path data message (e.g. data flowing through the data confidence fabric) that includes signed object that includes a list that identifies one or more trusted certification authorities (e.g. perimeter and internal nodes) and validated public keys for the one or more certification authorities which creates a signature of the certificate path data (e.g. apply a trust insertion technology to the data such that hardware based confidence information is added to the data flowing through the data confidence fabric), para. 0044-0045 “one relying node determines a trustworthiness of the one or more trusted certification authorities based on information contained in the certificate path data message” (e.g. a confidence score of hardware of one of the perimeter nodes and internal nodes)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Thomas into the teaching of Schmidt as they relate to evaluating the confidence and truestworthiness of an a network and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of enabling the creation of a trusted network as taught by Thomas in para. 0046.
As per claim 2, claim 1 is further incorporated and Schmidt further describes:
further comprising a plurality of devices configured to generate the data, wherein the data is ingested into the data confidence fabric through the perimeter nodes, at least by (paragraph [0037] describes trusted applications from TRs outside of the TCB, where such applications generate data within the Trust System (e.g. data confidence fabric)
As per claim 3, claim 1 is further incorporated and Schmidt further describes:
further comprising an application, wherein the application is configured to use the data and the confidence score of the data associated with the hardware-based trust insertion technologies, at least by (paragraph [0051] “The local verifier compares measurement values of newly loaded or started components with Trusted Reference Values (TRVs) which reside in the TCB”)
As per claim 4, claim 1 is further incorporated and Schmidt further describes:
wherein the hardware-based trust insertion technologies include one or more of a secure computing enclave, a smart network interface card, immutable storage, an accelerator deterministic routing, routing while guaranteeing payload privacy, at least by (paragraph [0032] “a trusted system establish its trust boundary, and sometimes provide methods to extend it, and to convey trust to an outside entity by making its behavior and operation predictable and observable to a certain extent. The building blocks may include (hardware) security anchors, Roots of Trust (RoT), Trusted (Sub-) systems and ownership, secure storage and paths, authorization, authenticated and secure boot processes, and attestation”, paragraph [0279] “environments for the storage and handling of sensitive data” see also paragraph [0284] regarding traffic tunneling which provides routing while guaranteeing payload privacy)
As per claim 5, claim 1 is further incorporated and Schmidt further describes:
wherein at least one of the perimeter nodes and the internal nodes is configured with a join protocol that determines whether a requesting node joins the data confidence fabric, at least by (paragraph [0038] which describe the process of using trust resources (eg. perimeter and internal nodes) to verify a new component and whether the trust boundary can be extended to it or not (e.g. join protocol that determines whether a requesting node joins the data confidence fabric)
As per claim 6, claim 5 is further incorporated and Schmidt further describes:
wherein the join protocol is configured to evaluate an identity of the requesting node, a score of the requesting node, and test a hardware-based insertion technology of the requesting node, at least by (paragraph [0090] which describes integrity measurement (e.g. score of the requesting node), and comparing it to the trusted reference value (e.g. test a hardware-based insertion technology of the requesting node), claim 4 describes the verification information including at least one of a device identity, device information)
As per claim 7, claim 6 is further incorporated and Schmidt further describes:
further comprising a memory configured to store confidence information that includes a confidence score of the data attributable to the trust insertion technologies applied by the perimeter nodes and the internal nodes, at least by (paragraph [0038] “First, the verifier measures a new component at the time of its initialization. That is, the component, its status and configuration is uniquely identified. The result of this measurement is then stored.”
As per claim 9, claim 1 is further incorporated and Schmidt further describes:
further comprising a memory storing rules, wherein the rules are configured to enable trust-based routing of the data within the data confidence fabric, at least by (paragraph [0135] describes assuring freshness and prevent asynchronous message flow (e.g. to enable trust-based routing of the data within the data confidence fabric) by checking if verification binding if present (628). This ensures the authenticity of the verification data. The SeGW 607 then creates a PVM token (T_PVM) (630) and applies a timestamp on the T-PVM before sending it (e.g. rule), or, paragraph [0157] which describes building a secure tunnel (e.g. trust-based routing of the data within the data confidence fabric) with TLS certificate (e.g. rules)
Claims 11, 12, 13, 14 and 15 recite equivalent claim limitations as claims {1, 5, 6}, 6, 5, 4 and 9 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove.   Further regarding the amended limitation in claim 11 reciting, “the join protocol is configured to initiate a test of a hardware capability of the requested node”, at least by (paragraph [0038] which describe the verification process of using trust resources (e.g. perimeter and internal nodes) to verify a new component and whether the trust boundary can be extended to it or not (e.g. join protocol that determines whether a requesting node joins the data confidence fabric, and paragraph [0049] further describes a verification process which “assess the trustworthiness of loaded or started software or hardware components at the time the TS is initialized,” which is equivalent to initiating a test of a hardware capability of the requested node)
Claim 8, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Thomas in view of Song (US 20110060947 A1).
As per claim 8, claim 7 is further incorporated and Schmidt further describes:
wherein the confidence information includes an audit trail that identifies trust insertion technologies applied to the data and wherein a graph of the data flowing through the data confidence fabric can be determined from the confidence information.
But Song teaches the above limitation at least by (paragraph [0034] “displaying in real-time (live) the trust state or security audit results on the trust anchor 200 and/or on the target platform 100 and/or in other out-of-band display. The clearer the information is presented, the more likely security problems will be prevented.” Such live display of trust state information provides information about the data flowing through the data confidence fabric can be determined from the confidence information)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Song into the teaching of Schmidt and Harrison as they relate to providing a trusted computing environment and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing and displaying real time security audit results to prevent security problems taught by Song in para. 0034.
As per claim 10, claim 1 is further incorporated and Schmidt further describes:
wherein each perimeter node and each internal node is configured to compute its own trust score based on its own trust insertion technologies. 
But Song teaches the above limitation at least by (paragraph [0014] which describes a hardware (computing hardware) out-of-band (OOB) trust diagnoser as a hardware trust anchor, and a hardware isolated (in-band) trust diagnoser as the hardware trust anchor, both computing trust state (e.g. trust score) based on their own requirements (e.g. own trust insertion technologies)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Song into the teaching of Schmidt and Harrison as they relate to providing a trusted computing environment and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing and displaying real time security audit results to prevent security problems taught by Song in para. 0034.
Claim 16 recite equivalent claim limitations as claims {7, 8} above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        06/08/2022